            Case 2:19-cv-00061-JR    Document 22       Filed 05/08/20   Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

JEDADYA FERGUSON,
                                                                   Civil No. 2:19-cv-00061-JR
                Petitioner,
                                                       FINDINGS AND RECOMMENDATION
       v.

MR. T. BOWSER,

                Respondent.

RUSSO, Magistrate Judge.

       Petitioner, an adult in custody at the Two Rivers Correctional Institution, brings this

habeas corpus action pursuant to 28 U.S.C.     2254.    For the reasons that follow, the court

should deny the Amended Petition for Writ of Habeas Corpus (ECF No. 20).




                                      BACKGROUND



1 - FINDINGS AND RECOMMENDATION
          Case 2:19-cv-00061-JR           Document 22       Filed 05/08/20        Page 2 of 7




       On May 14, 2012, a Klamath County grand jury indicted petitioner on one count of

Assault in the First Degree, three counts of Assault in the Third Degree, three counts of Criminal

Mistreatment in the First Degree, and one count of Assault in the Fourth Degree Constituting

Domestic Violence.      Resp. Exh. 102.       The First and Third Degree Assault and Criminal

Mistreatment    charges    arose   from     petitioner s   repeated    assaults   on   his   girlfriend s

seven-month-old son, and the Assault Four charge from his assault on his girlfriend.         Resp. Exh.

102.

       The case was tried to a jury.          Petitioner did not testify at trial.     During closing

argument, the prosecutor stated that the only person who knew what happened to the infant was

petitioner, [t]he baby can t tell you.     Tr. 379.   Petitioner s trial attorney moved for a mistrial,

which the trial judge denied outside the presence of the jury:

       DEFENSE COUNSEL: Your honor, when Counsel says, We don t know what
       happened, the only person that knows what happened, and turns and points to the
       Defendant and says, It s him, she s in effect telling the jury that he needs to be
       testifying, he has something to prove, and so on and so forth. And I think that
       kind of a comment requires a mistrial.

       PROSECUTOR: Your Honor, it wasn t given in that context. That the baby
       can t talk. The baby can t tell them. [The doctor who examined the baby]
       doesn t know what happened. The only people that can know is him and the
       baby.

       DEFENSE COUNSEL:            And there s two witnesses and he needs to tell us.

       THE COURT:         Your motion is denied.

       DEFENSE COUNSEL:            Okay.

       THE COURT:         But you be really, really, really careful.     Get out of that Mack
       truck.



2 - FINDINGS AND RECOMMENDATION
            Case 2:19-cv-00061-JR          Document 22       Filed 05/08/20      Page 3 of 7




Tr. 379-80.     The trial judge subsequently instructed the jury as follows:        A defendant has an

absolute constitutional right not to present any evidence; therefore, a defendant s decision not to

present any evidence cannot be considered as an indication of guilty.                It should not be

commented on, or in any way considered by you in your deliberations.           Tr. 418.

          The jury convicted petitioner on two counts each of Assault in the Third Degree and

Criminal Mistreatment, and acquitted petitioner on the remaining charges.             Resp. Exh. 101.

The trial court relied on several aggravating factors to sentence petitioner to durational departure

sentences totaling 240 months of imprisonment.         Resp. Exh. 101.

          Petitioner filed a direct appeal, assigning error to the denial of the motion for mistrial and

to the admission of other acts evidence under Oregon evidence rules.            Resp. Exh. 103.       The

Oregon Court of Appeals affirmed without opinion, and the Oregon Supreme Court denied

review.      State v. Ferguson, 265 Or. App. 478 (2014), rev. denied, 356 Or. 767 (2015).

          Petitioner then sought state post-conviction relief ( PCR ).       Following an evidentiary

hearing, the PCR trial court denied relief.     Petitioner appealed, and the Oregon Court of Appeals

affirmed without opinion and the Oregon Supreme Court denied review.                       Ferguson v.

Amsberry, 289 Or. App. 822, rev. denied, 363 Or. 104 (2018).

          Petitioner now seeks habeas corpus relief pursuant to 28 U.S.C.       2254 in this court.    In

his Amended Petition for Writ of Habeas Corpus, petitioner alleges one claim for relief:

          Petitioner is unlawfully imprisoned because petitioner s conviction resulted from a
          trial in which petitioner was deprived of the right against compelled
          self-incrimination and the right to a fair trial, in violation of the Fifth, Sixth, and
          Fourteenth Amendments to the Constitution of the United States, when the trial
          court denied petitioner s motion for a mistrial after the prosecutor commented in
          closing argument on petitioner s decision not to testify at trial.


3 - FINDINGS AND RECOMMENDATION
           Case 2:19-cv-00061-JR        Document 22        Filed 05/08/20     Page 4 of 7




Respondent argues the state court decision denying the motion for mistrial is entitled to

deference because it was not contrary to or an unreasonable application of clearly established

federal law.

                                      LEGAL STANDARDS

         A federal court may not grant a habeas petition regarding any claim adjudicated on the

merits    in state court, unless the state court decision       was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States.    28 U.S.C.     2254(d)(1).   A state court decision is contrary to federal

law if it fails to apply the correct Supreme Court authority, or if it reaches a different result in a

case with facts materially indistinguishable from Supreme Court precedent.         Brown v. Payton,

544 U.S. 133, 141 (2005). A state court decision is an unreasonable application of clearly

established federal law if the state court identifies the correct legal principle but applies it in an

objectively unreasonable manner.        Woodford v. Visciotti, 537 U.S. 19, 24-25 (2002) (per

curiam); see also Early v. Packer, 537 U.S. 3, 11 (2002) (per curiam) (state court decisions may

be set aside only if they are not merely erroneous, but an unreasonable application of clearly

established federal law, or based on an unreasonable determination of the facts ).

                                           DISCUSSION

         The Fifth Amendment provides that No person shall be compelled in any criminal case

to be a witness against himself.      The Fifth Amendment self-incrimination privilege forbids

either comment by the prosecution on the accused s silence or instructions by the court that such

silence is evidence of guilt.   Griffin v. California, 380 U.S. 609, 615 (1965).      While a direct

comment about the defendant s failure to testify always violates Griffin, a prosecutor s indirect

4 - FINDINGS AND RECOMMENDATION
          Case 2:19-cv-00061-JR           Document 22       Filed 05/08/20      Page 5 of 7




comment violates Griffin only if it is manifestly intended to call attention to the defendant s

failure to testify, or is of such a character that the jury would naturally and necessarily take it to

be a comment on the failure to testify.        Hovey v. Ayers, 458 F.3d 892, 912 (9th Cir. 2006)

(quoting Lincoln v. Sunn, 807 F.2d 805, 809 (9th Cir. 1987)). Reversal is warranted for Griffin

error in the face of indirect comment only where such comment is extensive, where an

inference of guilty from silence is stressed to the jury as a basis for the conviction, and where

there is evidence that could have supported acquittal.           Hovey, 458 F.3d at 912 (quoting

Anderson v. Nelson, 390 U.S. 523, 524 (1968)); see also Beardslee v. Woodford, 358 F.3d 560,

588 (9th Cir. 2003) ( when the comments are limited in nature and could not have affected the

verdict, we have declined to reverse ).

        Here, the prosecutor did not directly comment on petitioner s silence.          Moreover, the

prosecutor s indirect statement was not manifestly intended to call attention to the defendant s

failure to testify, or of such a character that the jury would naturally and necessarily take it to be a

comment on the failure to testify.    Instead, a reasonable jurist could determine that the comment

would be taken as a comment on why the state s case was necessarily circumstantial in light of

the victim s age and inability to testify, and the state therefore did not identify with absolute

certainty the timeline of events leading up to the victim s injury.           The comment was not

extensive, and the prosecutor did not stress an inference of guilt from silence to the jury as a

basis for the conviction.   As such, the denial of petitioner s mistrial was neither contrary to nor

an unreasonable application of clearly established federal law.

        Finally, any error was harmless.      This court may grant habeas relief for a trial court

constitutional error only if the error had substantial and injurious effect or influence in

5 - FINDINGS AND RECOMMENDATION
           Case 2:19-cv-00061-JR        Document 22        Filed 05/08/20     Page 6 of 7




determining the jury s verdict.     Brecht v. Abrahamson, 507 U.S. 619, 635-38 (1993).             As

noted above, the trial judge instructed the jury that they may not draw any inference of guilt from

the fact that petitioner did not testify.    This type of instruction tends to cure an improper

comment by the State.       Grigsby v. Williams, Case No. 2:16-cv-01886-APG-DJA, 2019 WL

5294398, at *5 (D. Nev. Oct. 18, 2019) (citing United States v. Jones, 459 F.2d 47 (9th Cir.

1972)). Considered along with the jury instructions and the evidence presented by the state, the

prosecutor s statement did not have a substantial injurious effect or influence in determining the

jury s verdict and was, therefore, harmless.

                                            CONCLUSION

         For these reasons, the court should DENY the Amended Petition for Writ of Habeas

Corpus and enter a judgment of DISMISSAL.              The court should DENY a certificate of

appealability as Petitioner has not made a substantial showing of the denial of a constitutional

right.   See 28 U.S.C.   2253(c)(2).

         This recommendation is not an order that is immediately appealable to the Ninth Circuit

Court of Appeals. Any notice of appeal pursuant to Rule 4(a)(1), Federal Rules of Appellate

Procedure, should not be filed until entry of the district court s judgment or appealable order. The

parties shall have fourteen (14) days from the date of service of a copy of this recommendation

within which to file specific written objections with the court. Thereafter, the parties shall have

fourteen (14) days within which to file a response to the objections. Failure to timely file

objections to any factual determination of the Magistrate Judge will be considered as a waiver of

a party s right to de novo consideration of the factual issues and will constitute a waiver of a



6 - FINDINGS AND RECOMMENDATION
         Case 2:19-cv-00061-JR         Document 22      Filed 05/08/20     Page 7 of 7




party s right to appellate review of the findings of fact in an order or judgment entered pursuant

to this recommendation.

       DATED this         8    day of May 2020.



                                             Jolie A. Russo
                                             United States Magistrate Judge




7 - FINDINGS AND RECOMMENDATION
